Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a plate-like core disposed on the other side, as claimed in claim 13 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, 9, 15-16 and 18 are rejected under AIA  35 U.S.C. 103 as obvious over by Wada (US  20130200972 A1).
Regarding Claim 1:
Wada teaches that a ferrite sintered body (11, Fig. 1-2; para 0062, 0087) in which integrally formed are a winding core portion (11a), extending in a lengthwise direction, and flange portions (11b, 11c; fig. 1-2; para 0064) provided at both ends in the lengthwise direction (CL, Fig. 2; para 0066) of the winding core portion and projecting from the winding core portion in a height direction (not expressly labeled; i.e. perpendicular part of the CL in Fig, 2) orthogonal to the lengthwise direction.
Wada does not teach that pores are present inside the winding core portion and the flange portions, and an abundance ratio of the pores in the winding core portion is from about 0.05% to about 1.00%.  
	However, Wada disclose in para 0102 that water absorption coefficient and void ratio are higher than any known ferrite having a dense crystal structure. To be specific, the base material conforming to the present invention exhibits a high water absorption coefficient of 2% and high void (i.e. equivalent to pore) ratio of 18.4% when its base body having a true density of 7.6 g/cm3 has an apparent density of 6.2 g/cm3, for example. On the other hand, the base material constituted by a ferrite exhibits a low water absorption coefficient of 0.2% and low void ratio of 0.2% (i.e. equivalent to an abundance ratio of the pores in the winding core portion is from about 0.05% to about 1.00%.  ), both of which are generally one-tenth the corresponding values of the base material conforming to the present invention or lower. 
Furthermore,  Wada certainly teaches substantially identical structure as shown in Fig. 1 such as a ferrite sintered body, flange portions provided at both ends in the 
lengthwise direction of the winding core portion in same filed of endeavor. As per MPEP § 2112.01.I  guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have pores are present inside the winding core portion and the flange portions, and an abundance ratio of the pores in the winding core portion is from about 0.05% to about 1.00 as claimed to meet design requirement for certain application.

Regarding Claim 2:
As applied to claim 1, the modified Wada teaches that the abundance ratio of the pores in the winding core portion is equal to or less than about 0.70% as explained in claim 1 analysis in light of  MPEP § 2112.01.I

Regarding Claim 3:
As applied to claim 2, the modified Wada teaches that the abundance ratio of the pores in the winding core portion is equal to or less than about 0.50% as explained in claim 1 analysis in light of  MPEP § 2112.01.I

Regarding Claim 4 and 15:
As applied to claim 1 and 2, the modified Wada teaches that the abundance ratio of the pores in the flange portions is from about 0.05% to about 1.20%  as explained in claim 1 analysis in light of  MPEP § 2112.01.I

Regarding Claim 5:
As applied to claim 4, the modified Wada teaches that the abundance ratio of the pores in the flange portions is equal to or less than about 0.84% as explained in claim 1 analysis in light of  MPEP § 2112.01.I

Regarding Claim 6:
As applied to claim 5, the modified Wada teaches that the abundance ratio of the pores in the flange portions is equal to or less than about 0.60% as explained in claim 1 analysis in light of  MPEP § 2112.01.I

Regarding Claim 7 and 16:
As applied to claim 1 and 2, the modified Wada teaches that density of the ferrite sintered body is from about 5.2 g/cm3 to about 5.4 g/cm3 as explained in claim 1 analysis in light of  MPEP § 2112.01.I

Regarding Claim 9 and 18:
As applied to claim 1 and 2, the modified Wada teaches that the flange portion projects from the winding core portion in the height direction and in a width (not labeled; i.e. width of the 11a in fig. 3) direction orthogonal to both the lengthwise direction and the height direction (construed from Figs. 1-2).

Claims 8, 10-13, 17, and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Uchida et al. (US 20170330676 A1).
Regarding Claim 8 and 17:
As applied to claim 1 and 2, the modified Wada teaches the claim limitations except a dimension of the winding core portion measured in the height direction is from 
about 0.3 times to about 0.6 times a dimension of the flange portion.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have except a dimension of the winding core portion measured in the height direction is from about 0.3 times to about 0.6 times a dimension of the flange portion, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art to facilitate good magnetic shielding effect. In re Aller, 105 USPQ 233. MPEP 2144.05 (II-A).
Furthermore, Uchida disclose in para 0061 that a ratio t/T, which is the ratio of the thickness dimension t of the axial core part 30 to the height dimension T of the flange 40, is about 0<t/T≦0.6. The ratio t/T is preferably in the range of about 0.1 to 0.6, and more preferably in the range of about 0.2 to 0.5. Further, a ratio w/W, which is the ratio of the width dimension w of the axial core part 30 to the width dimension W of the flange 40, is about 0<w/W≦0.6. The ratio w/W is preferably in the range of about 0.1 to 0.6, and more preferably in the range of about 0.2 to 0.5. Setting the ratio t/T equal to or less than about 0.6 allows for increased size of the step between the axial core part 30 and the flange 40 in the height direction, and setting the ratio w/W equal to or less than about 0.6 allows for increased size of the step between the axial core part 30 and the flange 40 in the width direction Wd.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a dimension of the winding core portion measured in the height direction is from about 0.3 times to about 0.6 times a dimension of the flange portion as claimed to meet design requirement for certain application 

Regarding Claim 10:
As applied to claim 9, the modified Wada teaches that each of a dimension of the winding core portion measured in the height direction and a dimension of the winding core portion measured in the width direction is about 0.3 times to 0.6 times the dimension of the flange portion as explained in claim 8 analysis in light of  MPEP § 2144.05 (II-A).

Regarding Claim 11 and 19:
As applied to claim 1 and 2, the modified Wada teaches that a dimension of the ferrite sintered body measured in the lengthwise direction is from about 0.2 mm to about 6.0 mm as explained in claim 8 analysis in light of  MPEP § 2144.05 (II-A).

Regarding Claim 12 and 20:
As applied to claim 1 and 2, the modified Wada does not teach that terminal electrodes formed on one side in the height direction of the flange portions, as clamed.
	However, Uchida teaches that terminal electrodes (50, Fig. 1; para 0067) formed on one side in the height (Td para 0058)direction of the flange portions (40).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wada in view of Uchida to have terminal electrodes formed on one side in the height direction of the flange portions to securely connect the electronic component with circuit board.
Regarding Claim 13:
As applied to claim 12, the modified Wada teaches that a winding wire (55, see Uchida’s Fig. 1; para 0052) disposed on the winding core portion, wherein both ends of the winding wire are electrically connected to the terminal electrodes (50, Uchida’s Fig. 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Wada in view of Uchida and further in view of Watanbe (US 2007-0063804 A1).
Regarding Claim 14:
As applied to claim 13, the modified Wada does not teach that a plate-like core disposed on the other side in the height direction of the flange portions.
	However, Watanbe teaches that a plate-like core (6, Fig. 2, para 0036) disposed on the other side in the height direction of the flange portions (3).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Wada in view of Watanabe to provide better shielding for the electronic component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837